Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150214                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  Estate of ANDREW BALL, JR.                                                                         Richard H. Bernstein,
  __________________________________________                                                                         Justices


  KAREN ELAINE KEYWORTH, Personal
  Representative for the Estate of ANDREW BALL,
  JR. and ELAINE PULLEN BALL,
               Plaintiffs-Appellees,
  v                                                                SC: 150214
                                                                   COA: 314861
                                                                   Ct of Claims: 12-000128-MH
  STATE OF MICHIGAN, DEPARTMENT OF
  MILITARY AND VETERANS’ AFFAIRS and
  GRAND RAPIDS HOME FOR VETERANS,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 26, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 28, 2015
           t0720
                                                                              Clerk